    Case 1:18-mj-00584-TCB Document 1 Filed 12/07/18 Page 1 of 2 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA
                                                                       Li . ,


                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                    Criminal No.: 1:18-MJ-       ^
                                                            Misdemeanor
               V.



JULES A. BARTOW,                                           Court Date: December 10, 2018

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor - 6676988)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about November 6, 2018, at Marine Corps Base, Quantico, Virginia, within the

special maritime and territorial jurisdiction of the United States in the Eastern District of

Virginia, the defendant, JULES A. BARTOW, did unlawfully intend to cause public

inconvenience, armoyance or alarm, or recklessly create a risk thereof in a public building or

public place, in that he engaged in conduct having a direct tendency to cause acts of violence by

the person at whom such conduct was directed.

(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Section
18.2-415A, 1950, as amended)

                                                    Respectfully Submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                                    Evan P. Clark
                                                    Special Assistant United States Attorney
Case 1:18-mj-00584-TCB Document 1 Filed 12/07/18 Page 2 of 2 PageID# 2
